UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51872 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0645394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4th Road, Wildwood, Florida 34785 (Address of principal executive offices) (352) 561-8182 (Registrant’s telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of April 28, 2014 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II—OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signatures 13 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements GREAT PLAINS HOLDINGS, INC. (Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, (UNAUDITED) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Expenses - Total Current Assets Property and Equipment Property and Equipment Less Accumulated Depreciation ) ) Land Construction in Progress - Net Property and Equipment Total Assets $ $ Current Liabilities Accounts Payable $ 10,051 $ Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock, $.001 par value, 20,000,000 shares authorized with 1.000,000 shares designated as Series A Preferred stock, $.001 par value, 10,000 and 0 shares issued and outstanding at March 31, 2014 and December 31, 2013 10 - Common stock, 300,000,000 shares authorized, $.001 par value, 8,030,625 and 7,993,125 shares issued and outstanding at March31, 2014 and December 31, 2013, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 GREAT PLAINS HOLDINGS, INC. (Development Stage Company) Condensed Consolidated Statement of Operations (UNAUDITED) Apr. 22, 1997 Three Months Ended (predecessor date March 31, March 31, of inception) to 31-Mar-14 Sales Sales Revenue $ $ $ Total Sales Cost of Goods Sold Cost of Sales Total Cost of Goods Sold Gross Profit Operating Expenses Royalty Expense 47 65 Depreciation and Amortization 85 General and Administrative Expenses Total Operating Expenses Operating Loss ) ) ) Other Income (Expenses) Interest Expense - ) ) Total Other Income (Expenses) - ) ) Net Loss Before Taxes ) ) ) Net Loss $ ) $ ) $ ) Loss per share of common stock (basic and diluted) $ ) $ ) Weighted average shares outstanding THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 GREAT PLAINS HOLDINGS, INC. (Development Stage Company) Condensed Consolidated Statement of Cash Flows (UNAUDITED) Apr. 22, 1997 Three Months Ended (predecessor date March 31, March 31, of inception) to 31-Mar-14 Cash Flows from Operating Activities Net Income (Loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and Amortization 85 Contributions to capital - expenses paid by shareholders - Issuance of common stock for expenses - - Change in Operating Assets and Liabilities: Accounts Receivable ) - ) Inventory ) Prepaid Assets - - Accounts Payable Net Cash Used In Operating Activities: ) ) ) Cash Flows from Investing Activities Purchases of Property and Equipment ) - ) Patent - - ) Net Cash Used In Investing Activities: ) - ) Cash Flows from Financing Activities Notes Payable - Related Party - Payment to Related Party - ) ) Proceeds from the issuance of preferred stock Proceeds from the issuance of common stock - Net Cash Provided By Financing Activities: Net Change in Cash & Cash Equivalents ) ) Beginning Cash & Cash Equivalents - Ending Cash & Cash Equivalents $ $ $ Noncash Investing and Financing Activities Issuance of 922,900 common shares for a patent - 2000 $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 GREAT PLAINS HOLDINGS, INC. (Development Stage Company) Notes to Condensed Consolidated Financial Statements March 31, 2014 Note 1.-Organization and Basis of Presentation Great Plains Holdings, Inc. (the “Company”) was incorporated under the laws of the state of Nevada on December 30, 1999 under the name LILM, Inc. The Company changed its name on December 3, 2013 as part of its plans to diversify its business through the acquisition and operation of commercial real estate, including but not limited to self-storage facilities, apartment buildings, 55+ senior manufactured homes communities, and other income producing properties.Historically, the Company has principally engaged in manufacture and marketing of the LiL Marc urinal used in the training of young boys. Included in the following financial statements are the combined statements of operations of the Company and its subsidiaries for the period April 22, 1997 to March 31, 2014. The accompanying unaudited balance sheets of the Company as of March 31, 2014 (with comparative figures as at December 31, 2013) and the statement of operations for the three months ended March 31, 2014 and 2013 and for the period from April 22, 1997 (predecessor date of inception) to March 31, 2014 and the statement of cash flows for the three months ended March 31, 2014 and 2013 and for the period from April 22, 1997 (predecessor date of inception) to March 31, 2014 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. These interim consolidated financial statements should be read in conjunction with the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2013 filed with the Securities and Exchange Commission (the "SEC"). Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. Note 2 - Summary of Significant Accounting Policies Use of Estimates We use estimates and assumptions in preparing financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could differ from those estimates. Fair Value of Financial Instruments The fair value of a financial instrument represents the amount at which the instrument could be exchanged in a current transaction between willing parties, other than a forced sale or liquidation. Significant differences can arise between the fair value and carrying amount of financial instruments that are recognized at historical cost amounts. The carrying value of the company’s financial assets and liabilities approximate the fair value of the short maturity of those instruments. Accounting Method The Company recognizes income and expenses based on the accrual method of accounting. Accounts Receivable Accounts receivable are recorded when invoices are issued and the amount management expects to collect is reported on the balance sheet.Accounts receivable are written off when they are determined to be uncollectible.The allowance for doubtful accounts is estimated based on the Company’s historical losses, the existing economic condition in the industry, and the financial stability of its customers. Advertising The Company expenses all advertising costs as they are incurred. Amortization Amortization is provided based on the straight line method over estimated useful life. Cash and Cash Equivalents Cash and cash equivalents are defined as demand deposits, money market accounts and overnight investments at banks.Cash is maintained in banks insured by the FDIC for an aggregate of up to $250,000.The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. 5 Comprehensive Income Statement of Financial Accounting Standards No. 130, Reporting Comprehensive Income (SFAS 130), required that total comprehensive income be reported on the financial statements.The Company has no additional components of Comprehensive Income required for disclosure which are not properly reflected on the Income Statement and Statement of Retained Earnings. Concentrations of Risk Financial Instruments which potentially subject the Company to concentrations of risk consist primarily of cash and cash equivalents.The Company places its cash and cash equivalents with major financial institutions.At March 31, 2014, the Company has $835,102 in excess of federally insured limits. Depreciation Depreciation is provided based on the straight line method.The annual depreciation rates are based on useful lives ranging from five to forty years. Dividend Policy The Company has not yet adopted a policy regarding dividends. Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on the differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to reverse.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. Inventories Inventories are stated at the lower of cost or market.Cost is determined on a first-in, first-out (FIFO) basis and market is determined on the basis of replacement cost or net realizable value. Principles of Consolidation The accompanying consolidated financials include the accounts of the Company and its subsidiaries from its inception.All significant intercompany accounts and balances have been eliminated in consolidation. Revenue Recognition Revenue is recognized upon the completion of the sales and shipment of the product.The product is sold via the internet and is delivered to customers or to wholesale resellers using a ground courier service. Sales Taxes The State of Florida imposes a sales tax ranging from 6.0% to 7.5% on all of the Company’s sales delivered within the State.The Company collects that sales tax from customers and remits the entire amount to the State.The Company’s accounting policy is to exclude the tax collected and remitted to the State from revenue and cost of sales. Shipping and Handling Costs The Company classifies freight billed to customers as sales revenue and related freight costs as cost of sales. Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding. Diluted net income (loss) per share amounts are computed using the weighted average number of common shares and common equivalent shares outstanding as if shares had been issued on the exercise of any common share rights unless the exercise becomes antidilutive and then the basic and diluted per share amounts are the same. As of March 31, 2014 and 2013, there were no common stock equivalents outstanding. Recent Accounting Pronouncements The Company does not expect that the adoption of recent accounting pronouncements will have a material impact on its financial statements. Note 3 - Property and Equipment On December 26, 2013, the Company acquired two adjacent parcels of land located in Wildwood, Florida totaling approximately .90 acres.The property includes a 1,400 square foot corporate office building and an additional parcel of land that includes a mobile home. The real estate and improvements located on it were acquired from TD Bank, N.A., an unrelated party, for a purchase price of $47,500 plus customary closing cost.The Company paid the purchase price in cash at closing. 6 Property and equipment are stated at cost and consist of the following categories as of March 31, 2014 and December 31, 2013: March 31, December 31, Land Construction in Progress Machinery & Equipment Buildings & Improvements Total Property & Equipment 180,937 Less:Accumulated Depreciation & Amortization ) ) Net Property and Equipment Note 4 - Stockholders’ Equity The company has authorized 320,000,000 shares, of which 300,000,000 are Common Stock, par value $0.001 per share with 8,006,375 shares of Common Stock issued and outstanding and 20,000,000 shares of Preferred Stock, par value $.001 per share, with 1,000,000 shares designated as Series A Preferred Stock, $.001 par value with 10,000 shares of Series A Preferred issued and outstanding at March 31, 2014. During the three months ended March 31, 2014, the Company issued 37,500 shares of its unregistered Common Stock to two shareholders at a price of $0.32 per share for an aggregate of $12,000 in proceeds to the Company.During the three months ended March 31, 2014, the Company issued 10,000 shares of its unregistered Preferred Stock to two executive officers at a price of $0.10 per share for an aggregate of $1,000 in proceeds to the Company. The Series A Preferred Stock have the following designations, rights, and preferences: ●the stated value of each share is $0.001, ●earch share shall entitle the holder thereof to 300 votes on all matters submitted to a vote of the stockholders of the Company, ●except as otherwise provided in the Certificate of Designation, the Company's Articles, or by law, the holders of Series A Preferred Stock shall have general voting rights and shall vote together as one class, with all holders of shares of any other capital stock of the Company, on all matters submitted to a vote of stockholders of the Company, and ●the holders of the Series A Preferred Stock shall not have any conversion rights. Note 5 - Significant Transactions with Related Parties Pursuant to the terms of a Share Purchase Agreement dated September 25, 2013 (the “Share Purchase Agreement”), Alewine Limited Liability Company ("Alewine"), an entity owned and controlled by George Norman, III, a director of our company, sold 1,788,475 of its 1,863,475 shares of the Company’s common stock in a private transaction to Mr. Campbell (1,466,225 shares) and Denis Espinoza (322,250 shares) . On September 26, 2013 all amounts due by the Company to Mr. Norman and Alewine in the amount of $77,992 consisting of $74,355 principal and $3,637 in accrued interest, were repaid by the Company, as provided for in the Share Purchase Agreement. On September 26, 2013, the Company sold 5,000,000 of its unregistered common stock to Kent Campbell, its Chief Executive Officer and a Director for a purchase price of $0.32 per share for a total of $1,600,000. On October 15, 2013, the Company sold to: (i) Sarah Campbell, its Chief Administrative Officer, 100,000 shares of its unregistered common stock for a purchase price of $0.32 per share for a total of $32,000, and (ii) Thomas G. Campbell, family member, 150,000 shares of its restricted common stock for a purchase price of $0.32 per share for a total purchase price of $48,000. On March 17, 2014, the Company sold to: (i) Kent Campbell, its Chief Executive Officer, 6,000 sharesof its unregistered preferred stock for a purchase price of $0.10 per share for a total of $600, and (ii) Denis Espinoza, its Chief Operations Officer, 4,000 shares of its unregistered preferred stock for a purchase price of $0.10 per share for a total of $400. Note 6 - Commitments and Contingencies On October 16, 2013 the Company entered into a lease with an unaffiliated third party for a warehouse for a term of one year. The lease may be terminated by the Company with 30 days notice within the first 6 months of the lease term.The warehouse occupies approximately 1,250 square feet of space with a monthly rent of $960 for the first six months and $1,065 per month thereafter.The Company has terminated this lease effective April 15, 2014 and will move its product assembly, shipping operations and executive offices to its recently acquired Wildwood, Florida property. 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The following information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this Form 10-Q. Great Plains Holdings, Inc. (“we”, “us”, the “Company”, “Great Plains”) was incorporated in Nevada on December 30, 1999 under the name LILM, Inc. We changed our name effective December 3, 2013 in connection with our plans to diversify our business through the acquisition and operation of commercial real estate, including but not limited to self-storage facilities, apartment buildings, 55+ senior manufactured homes communities, and other income producing properties.Historically, we have been engaged in the manufacture, marketing and sales of the LiL Marc, a plastic boys toilet-training device constructed of white polyethylene plastic having the appearance of white porcelain. Results of Operations The following comparative analysis on results of operations was based primarily on the comparative financial statements, footnotes and related information for the periods identified below and should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. The results discussed below are for the three months ended March 31, 2014. For comparative purposes, we are comparing the three months ended March 31, 2014 to the three months ended March 31, 2013. During the three months ended March 31, 2014, total sales were $6,385 compared with $7,390 for the three months ended March 31, 2013, a decrease of $1,005.This decrease is primarily a result of lower sales volume of our LiL Marc as we sought to implement new marketing strategies. Our cost of goods sold for the three months ended March 31, 2014 increased by $1,575 compared to the same period in 2013 primarily as a result of sales of inventory with a higher cost associated with our new warehouse facility.We are unable to predict our gross profit in 2014 as we develop sales forecasts and assess the results of recently implemented marketing strategies.Costs of goods are also subject to change based on U.S. based shipping costs from California to our warehouse in Florida. Total operating expenses for the three months ended March 31, 2014 were $80,462, an increase of $63,989 compared to the same period in 2013. This increase was primarily a result of an increase in professional and consulting fees related to our SEC compliance and fees incurred to conduct due diligence on investment opportunities and other general operating expenses. We expect further increases in our operating expenses as we ramp up our sales efforts for the LiL Marc urinal and begin our commercial real estate diversification strategy discussed above. The net loss for the three months ended March 31, 2014 was $76,256, an increase of $66,046 compared to the same period in 2013. This increase was primarily a result of an increase in operating expenses and a reduction in revenue as discussed above. Liquidity and Capital Resources Liquidity is a measure of a company’s ability to meet potential cash requirements. At March 31, 2014, we had $1,321,802 in current assets consisting of $1,306,519 in cash, $990 in accounts receivable and $14,293 in inventory. At December 31, 2013, we had $1,498,024 of current assets consisting of $1,479,152 in cash, $285 in accounts receivables, $15,712 in inventory and $2,875 in prepaid expenses. Total liabilities at March 31, 2014 and December 31, 2013were $51 and $7,504, respectively. Net cash used in operating activities was $68,404 during the three months ended March 31, 2014 compared to $4,739 in the same period in 2013. The increase in cash used in operating activities is primarily attributable to an increase in net loss, accounts payable and receivable, partially offset by an increase in depreciation, prepaid assets and inventory. Net cash used in investing activities increased $117,229 as a result of investments in property plant and equipment. Net cash provided by financing activities during the three months ended March 31, 2014 was $13,000 compared to $4,710 in the same period in 2013. The increase was primarily a result of $13,000 in proceeds from the issuance of our securities to related parties. Although we have not yet recognized positive operating cash flow from sales of the "Lil Marc" urinal, we believe that that the addition of new management and recent cash infusion will enable us to focus on a prudent expansionary strategy while increasing sales of "Lil Marc" urinals. As these strategies are implemented in the near future, we expect to achieve positive cash flow.We believe that our cash is adequate for at least the next 12 months. 8 Inflation In the opinion of management, inflation has not and will not have a material effect on our operations in the immediate future.Management will continue to monitor inflation and evaluate the possible future effects of inflation on our business and operations. Related Party Transactions We have specified the following person and entity as related parties with ending balances as of March 31, 2014: During fiscal 2013, George Norman, the Company’s former Chief Executive Officer and a Director advanced the sum of $16,845 to the Company as a working capital loan, and paid $8,024 in expenses on behalf of the Company. Pursuant to the terms of a Share Purchase Agreement dated September 25, 2013 (the “Share Purchase Agreement”), Alewine sold 1,788,475 of its 1,863,475 shares of the Company’s common stock in a private transaction to Mr. Campbell (1,466,225 shares) and Denis Espinoza (322,250 shares). Off-balance Sheet Arrangements There are no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Forward-Looking and Cautionary Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This Quarterly Report on Form 10-Q and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, theoutcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under the “Risk Factors” section of our Annual Report on Form 10-K as filed with the SEC on April 4, 2014: ● the ability to maintain current business and, if feasible, expand the marketing of products; ● the ability to attract and retain new individual and retail customers; ● the sufficiency of existing capital resources and the ability to raise additional capital to fund cash requirements for future operations; ● uncertainties involved in the rate of growth of business and acceptance of the Company’s product; ● anticipated size or trends of the market segments in which we compete and the anticipated competition in those markets; ● future capital requirements and our ability to satisfy our needs; and ● general economic conditions. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk. This item is not required for a smaller reporting company. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.Disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms.Disclosure and control procedures are also designed to ensure that such information is accumulated and communicated to management, including the chief executive officer and principal accounting officer, to allow timely decisions regarding required disclosures. As of the end of the period covered by this quarterly report, we carried out an evaluation, under the supervision and with the participation of management, including our chief executive officer and principal accounting officer, of the effectiveness of the design and operation of our disclosure controls and procedures.In designing and evaluating the disclosure controls and procedures, management recognizes that there are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures.Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their desired control objectives.Additionally, in evaluating and implementing possible controls and procedures, management is required to apply its reasonable judgment.Based on the evaluation described above, our management, including our principal executive officer and principal accounting officer, have concluded that, as of March 31, 2014, our disclosure controls and procedures were not effective for the reasons discussed below. Management identified the following material weakness and significant deficiencies in its assessment of the effectiveness of internal control over financial reporting as of March 31, 2014: · Material Weakness – The Company did not maintain effective controls over certain aspects of the financial reporting process because we lacked a sufficient complement of personnel with a level of accounting expertise and an adequate supervisory review structure that is commensurate with our financial reporting requirements. · Significant Deficiencies – Inadequate segregation of duties. We expect to be materially dependent upon a third party to provide us with accounting consulting services for the foreseeable future. Until such time as we have a chief financial officer with the requisite expertise in U.S. GAAP, there are no assurances that the material weaknesses and significant deficiencies in our disclosure controls and procedures and internal control over financial reporting will not result in errors in our financial statements which could lead to a restatement of those financial statements. Changes in Internal Control. There were no changes identified in connection with our internal control over financial reporting during the three months ended March 31, 2014 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 10 PARTII—OTHER INFORMATION Item 1. Legal Proceedings There are no material pending legal proceedings to which we are a party or to which any of our property is subject and, to the best of our knowledge, no such actions against us are contemplated or threatened. Item 1A. Risk Factors This item is not required for a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the three months ended March 31, 2014, the Company issued 37,500 shares of its unregistered Common Stock to two shareholders at a price of $0.32 per share for an aggregate of $12,000 in proceeds to the Company. The shares of Common Stock referenced herein were issued in reliance upon the exemption from securities registration afforded by the provisions of Section 4(a)(2) of the Securities Act of 1933, as amended, ("Securities Act"), and/or Regulation D, as promulgated by the U.S. Securities and Exchange Commission under the Securities Act. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures This Item is not applicable. Item 5. Other Information This Item is not applicable. 11 Item 6.Exhibits ExhibitNumber Description Certificate of Designation, Preferences, and Rights of Series A Preferred Stock (Incorporated by reference to Exhibit 3.1 to the Company’s Form 8-K filed with the SEC on April 8, 2014). Agreement for the Purchase and Sale of Real Estate between Ashland Holdings, LLC and TD Bank dated October 29, 2013 (Incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on November 1, 2013). Section 302 Certificate of Chief Executive Officer. * Section 302 Certificate of Principal Financial and Accounting Officer. * Section 906 Certificate of Chief Executive Officer and Principal Financial and Accounting Officer. * 101 INS XBRL Instance Document** 101 SCH XBRL Schema Document** 101 CAL XBRL Calculation Linkbase Document** 101 DEF XBRL Definition Linkbase Document** 101 LAB XBRL Labels Linkbase Document** 101 PRE XBRL Presentation Linkbase Document** * Filed herewith. ** The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Great Plains Holding, Inc. Date: May 20, 2014 By: /s/ Kent Campbell Kent Campbell Chief Executive Officer (Principal Executive Officer) Date: May 20, 2014 By: /s/ Sarah Campbell Sarah Campbell Chief Accounting Officer (Principal Financial and Accounting Officer) 13
